DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on December 2, 2021. Claims 1, 4-12, and 15-19 are amended. As the amendments are sufficient to dissolve the outstanding claim objections and 112 rejections, the case has been placed in condition for allowance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
SPECIFICATION, Line 6: -- allowed -- has been deleted; “U.S. Pat. No. 9,666,461” has been inserted following “now”
Allowable Subject Matter
Claims 1-20 are allowable.
Flitsch, US 2014/0180469, represents the closest prior art. The reference discloses an etching module (116) capable of accommodating an array of etching chambers, as well a transfer module (101) disposed adjacent to said etching module (Fig. 1; [0041]). The transfer module is configured as a clean room capable of housing multiple chambers at one time, and swapping them with chambers disposed in the etching module [0047-48]. There is no indication, however, that the transfer module comprises upper, lower, and middle sections, whereby two chambers occupy two such sections, nor does Flitsch “shift together” two chambers “among the upper section, the middle section, and the lower section of the transfer module,” as is recited by each independent claim. For these reasons, the claimed invention patentably distinguishes over the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be 
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716